Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to Applicant’s request for continued examination which was filed on 03/30/2021 and has been entered. Claims 1-5, 9-15, and 18-20 have been amended. No claims have been cancelled. No claims have been added. Claims 1-20 are pending in this application, with claims 1, 11 and 20 being independent.
	
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
Claims 1-4, 6, 7, 9-14, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,200,262 (“McGary et al.”) in view of U.S. Publication No. 2004/0132433 (“Stern et al.”).

Regarding claim 1, McGary et al. discloses an automated text messaging attendant comprising: 
	a microprocessor; and a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that, when executed by the microprocessor (fig. 1, enhanced services platform 20; fig. 5, network entity device configured to store 
	receive, a first text message directed to a general text messaging address from a first user communication endpoint (fig. 5, user 10 generates an initial SMS request at 300 to directory service which is received by the automated response module 40 of platform 20); and
in response to receiving the first text message from the first user communication endpoint, send a second text message to the first user communication endpoint, wherein the second text message identifies a way to select individual ones of a plurality of users, and wherein the second text message is sent from the general text messaging address (fig. 5, the platform generates a response message at 306 and requests more details from the user at 305; col. 7, lines 49-51, for example, a message such as: "Too many listings. For business-press 1, residence-press 2, government-press 3, and enhanced service-press 4." may be sent if necessary).
McGary et al. discloses receive a third text message from the first user communication endpoint, wherein the third text message identifies a selected one of the plurality of users (fig. 5, user enters a second text request to clarify the request at 300) and sending the selected listing to the user via text message and the option of connecting the user with the listing with a call (col. 8, lines 60-65). 
However, McGary et al. does not further disclose after the third text message identifying a selection, a fourth text message, wherein the fourth text message allows the first user communication endpoint and a user communication endpoint of the selected one of the plurality of users to establish a text messaging session, and wherein the fourth text message is sent from a text messaging address associated with the selected one of the plurality of users.
In a similar field of endeavor, Stern et al. discloses a directory assistance system (fig. 4) allowing a caller to connect to a requested a subscriber. Using a mobile phone and SMS or WAP, a request to connect to a person is constructed and sent to a central telecommunication server ([0194]). The call 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to automatically set up calling legs between the parties as disclosed by Stern et al. to create a private and secure link through the directory assistance system while maintaining privacy of the target subscriber.

Claim 11 recites the method performed by the automated text message attendant recited in claim 1. Claim 11 is rejected by McGary et al. in view of Stern et al. for the same reasons discussed with respect to claim 1 above.

Regarding claim 20, McGary et al. discloses an automated text messaging attendant comprising: a microprocessor; and a computer readable medium, coupled with the microprocessor and comprising microprocessor readable and executable instructions that, when executed by the microprocessor, cause the microprocessor to: 
	receive, a first text message directed to a general text messaging address from a first user, wherein a body of the first text message includes a name (fig. 5, user 10 generates an initial SMS request at 300 to directory service which is received by the automated response module 40 of platform 20, col. 7, lines 12-15, residential queries can be made using first or last name, see Example table col. 7); and
	select a second user from a plurality of users based on the name in the body of the first text message address (fig. 5, the platform generates a response message at 306 and requests more details from the user at 305; col. 7, lines 49-51, for example, a message such as: "Too many listings. For business-press 1, residence-press 2, government-press 3, and enhanced service-press 4." may be sent if necessary). 

In a similar field of endeavor, Stern et al. discloses a directory assistance system (fig. 4) allowing a caller to connect to a requested a subscriber. Using a mobile phone and SMS or WAP, a request to connect to a person is constructed and sent to a central telecommunication server ([0194]). The call center of the present invention locates the subscriber number and a call switch creates the call legs without revealing the subscriber number to the automated inquirer ([0057]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to automatically set up calling legs between the parties as disclosed by Stern et al. to create a private and secure link through the directory assistance system while maintaining privacy of the target subscriber.

Regarding claims 2 and 12, McGary et al. in view of Stern et al. discloses wherein the fourth text message is sent to the first user communication endpoint (Stern, [0057] call switch creates the call legs without revealing the subscriber number to the automated inquirer, connecting the caller and the subscriber).

Regarding claims 3 and 13, McGary et al. in view of Stern et al. wherein the fourth text message is sent to the user communication endpoint of the selected one of the plurality of users, and 

Regarding claims 4 and 14, McGary et al. in view of Stern et al. discloses McGary et al. in view of Stern et al. wherein the fourth text message is sent to the first user communication endpoint, wherein the fourth text message is sent to the first user communication endpoint, wherein the fourth text message is tagged with a name of the selected one of the plurality users (Stern, [0057] step of creating call legs between one or more called parties based on a call request which contain contextual elements using a call switch, Examiner interprets claimed “tagged” as the name of the target subscriber embedded in the request such that the call legs are able to be established).

Regarding claims 6 and 16, McGary et al. in view of Stern et al. wherein the fourth text message is sent to the first user communication endpoint, wherein the fourth text message includes an text address of the selected one of the plurality of users, and wherein the first user can establish the text messaging session with the selected one of the plurality of users by sending an text message to the text address (Stern, [0057] step of creating call legs between one or more called parties based on a call request which contain contextual elements using a call switch, Examiner interprets the text address to be embedded in the request such that the call legs are able to be established). 

Regarding claim 7, McGary et al. in view of Stern et al. discloses wherein the third text message comprises a name or number that is used to select the one of the plurality of users (McGary, col. 7, lines 49-51, specify contact with name or number).

Regarding claims 9 and 18, McGary et al. in view of Stern et al. discloses wherein each message is sent on a character-by-character basis and wherein the microprocessor readable and executable instructions further cause the microprocessor to: search, when receiving the third text message from the first user communication endpoint, on each character to see if there is a match that identifies the selected one of the plurality of users (McGary, col. 8, lines 20-40, automated response module  parses the message received from user to breaking down a text request and each component of the parsed request is run against database as a separate search resulting in numerous lists and each result list is run through a filter to make a match).

Regarding claims 10 and 19, McGary et al. in view of Stern et al. further discloses send a fifth text message in response to receiving the third text message, wherein the fifth text message is a confirmation of the third text message; and receive a sixth text message, wherein the sixth text message confirms or rejects the fifth text message (McGary, col. 11, lines 40-45, at step 308, platform 20 sends response message 400 to mobile device 12 of user 10 for their review. Next, at step 310, user 10 reads message 400 and utilizes the information accordingly. If the information is correct, then the operation is complete. However, if the information is incorrect or incomplete, user 10 activates link 406).

5.	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,200,262 (“McGary et al.”) in view of U.S. Publication No. 2004/0132433 (“Stern et al.”) and further in view of and further in view of U.S. Publication No. 2004/0015380 “Timmons”).

Regarding claims 5 and 15, McGary et al. in view of Stern et al. does not further specify wherein the fourth text message is sent to the user communication endpoint of the selected one of the plurality of users and wherein the microprocessor readable and executable instructions further cause the 
	However, in a similar field of endeavor, Timmins discloses a method of providing a calling party with concierge-type services. A computer, preferably web-based, interface directs the fulfillment agent through the various actions necessary to fulfill the request. Communication channels, which allow the fulfillment agents to rapidly and easily connect to the various establishments desired by the calling customers, facilitate the filling of the requests and the notification of the calling customer of the fulfilled request (Timmins, para [0010]). Some requests/tickets may require customer notification. A ticket requiring customer notification indicates that the customer must be notified because either the reservation has been successfully completed or there was a failure to complete the reservation and no other actions are possible. A "notified" ticket indicates that the customer has been informed of the status of the request (Timmins, para [0084]).	
	Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing data of the claimed invention to incorporate Timmons teaching of call status because providing a calling party with status information of a requested service for full transparency during call connection; for example, in the embodiment of Stern where the call switch holds the call request until both parties are available and complete the connection. 

6.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,200,262 (“McGary et al.”) in view of U.S. Publication No. 2004/0132433 (“Stern et al.”) and further in view of and further in view of U.S. Publication No. 2015/0310377 (“Schlumberger et al.”).

Regarding claims 8 and 17, McGary et al. in view of Stern et al. does not explicitly disclose determining that a first user of the first user communication endpoint has been blocked; and in response to determining that the first user of the first user communication endpoint has been blocked, not sending the fourth text message.
	However, blacklisting and/or blocking is well-known within the art. For example, Schlumberger et al. discloses during the communication session, the customer service representative may share specific video and document files from an approved library only, such as shown at 902. For persons that have, through past behavior, proven themselves to be abusive or otherwise undesirable, the customer service representative may add the customer to a blacklist, to ban that customer from further interactions. Moreover, the customer service representative and/or the customer may disconnect (end) the communication session at any time for any reason (para [0069]).
	Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the blacklisting feature from Schlumberger et al. to prevent interactions from unwanted parties.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIRAPON INTAVONG whose telephone number is (571)270-7491.  The examiner can normally be reached on Monday to Friday, 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIRAPON INTAVONG/Examiner, Art Unit 2652